DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/EP2018/059194 filed 04/10/2018 which claim foreign priority to German Application No. 10 2017 107 661.1 filed 04/10/2017.

Election/Restrictions
Applicant’s election with traverse of Group XIII (claims 30-35) in the reply filed on 09/20/2021 is acknowledged.
Applicant’s traversal is on the grounds that neither Gery et al. (2009, Experimental hematology, 37(5), pp.585-592: previously cited) nor Wang et al. (2016, Circulation research, 119(6), pp.e91-e103: previously cited) teach a method of investigating SH2B3 gene expression comprising a step of classifying a subject as a responder or a non-responder based on the SH2B3 gene expression (see Remarks of 09/20/2021, pg 3, last para and pg 4, 1st para). 
Applicant argues that Gery et al. and Wang et al. do not teach  a method to classify a subject based on SH2B3 gene expression as a bone marrow stem cell responder or non-responder (see Remarks of 09/20/2021, pg 3, last para and pg 4,1st para).
This argument is not found persuasive because Gery et al teach high levels of Lnk/SH2B3 as being linked to myelodysplastic syndrome and acute myeloid leukemia patient samples, thus, suggesting at least the method of claim 1 of diagnosing a subject based on SH2B3 expression. Accordingly, the claimed subject matter of claim 1, cannot be a special technical feature linking the claims of the groups over the art. Wang et al. further the rs3184504 (T>C) genotype of SH2B3/Lnk is associated with increased risk of cardiovascular disease (see Wang et al., pg e100, right col, last para) and associated with risk factors for hypertension, erythrocytosis, and hyperglycemia in humans which likely contributes to atherothrombosis (pg e101, last 12 lines of the left col). Wang et al. teach reduced risk of atherothrombotic disease in individuals with the LNK TT variant and recommends statin therapy for FINAL.
For the species election requirement, Applicant further elects: 
for group (xi): choice (ai) bone marrow stem cell responder or non-responder (claim 32) for subject(s) to be identified by measured SH2B3 gene expression;
for group (xii): choice (pi) subject having coronary artery disease (claim 34) for condition to be diagnosed or subject‘s from which SH2B3 expression is measured
Claims 1-4, 7, 19-20, 23-29 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to (a) nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/20/2021.

Status of the claims
Claims 1-4, 7, 19-20, 23-35 are pending. Claims 5-6, 8-18 and 21-22 are canceled. Claims 30-32 and 34-35 are currently under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-32 and 34-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 	 
	The eligibility analysis for the claims requires one to address the following questions: 
(i) Step 1 – Is the claim directed to one of the four statutory categories (i.e., process, machine, manufacture or composition of matter); 
(ii) Step 2A – Is the claim directed to a judicial exception (i.e., a natural phenomenon, law of nature or abstract idea); and 
(iii) Step 2B – does the claim recite additional elements that amount to significantly more than the judicial exception. 
Additionally, Step 2A is a two-prong inquiry, with Prong One asking whether the claims recite a judicial exception (i.e., an abstract idea, natural phenomenon or law of nature) and Prong Two asking whether the claims recite additional elements that integrate the judicial exception into a practical application.

	In this case, as to Step 1, claims 30-32 and 34-35 are each directed to one of the four statutory categories since they are drawn to a process(es).
With respect to Step 2A, prong 1, claims 30-32 and 34-35 are directed to a judicial exception (i.e., a natural phenomenon, law of nature or abstract idea).
Specifically, claims 30-32 and 34-35 recite or rely on one or more judicially excluded subject matter. For instance, claims 30-32 and 34-35 rely on natural law (i.e. a naturally occurring relationship that exists between the level of mRNA expression of Lnk/SH2B3 and a patient’s clinical condition and/or a patient’s response to a therapy and/or a patient type). Applicant did NOT invent the correlation between Lnk/SH2B3 expression in different patient type(s), but rather, uncovered it.

	Further, claims 30-32 and 34-35 also recite an abstract idea, without significantly more, since  claim 30 recites a step of “classifying the subject as a responder or a non-responder based on the SH2B3 expression”. This step under its broadest interpretation encompass performing routine algorithms to assign patients/subjects into categories i.e. responder or a non-responder classes.
All of the steps of  claims 30-32 and 34-35 are recited at a high-level of generality (i.e., a generic/well-known RT-PCR and/or qPCR assay is performed to measure the level of mRNA expression of Lnk/SH2B3 and/or generic/well-known classification algorithms are utilized). 
As presently recited, the claims amount to no more than mere instructions to apply the exception (i.e. Lnk/SH2B3 gene expression).  

With respect to Step 2A, prong 2, claims 30-32 and 34-35 do not integrate the judicial exception into a practical application as follows.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. When the exception is so integrated, then the claim is not directed to a judicial exception.
The sampling step of claim 30 and RT-PCR  and/or qPCR steps of claim 30 must each be performed so as to arrive at, or realize the judicial exception (i.e. the measured SH2B3 gene expression level which is correlated with a clinical condition and/or a therapy response or a patient type). 
Claims 30-32 and 34-35 do not recite any additional elements or steps beyond the noted judicial exception (no steps beyond the abstract idea of classifying are recited to apply the judicial exception(s)). No additional elements/steps that serves to integrate the judicial exception into a practical application are recited. Accordingly, with respect to Step 2B, claims 30-32 and 34-35 do not recite any element or combination of elements so that the claims as a whole amount to significantly more than the judicial exception. 
For the reasons provided above, there is no inventive concept in claims 30-32 and 34-35, and thus they are ineligible under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-32 and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 30 recites the limitation “classifying the subject as a responder or a non-responder based on the SH2B3 gene expression”. The phrase “based on” in the limitation renders the claims indefinite as it is unclear how to arrive at classification of subjects into responder or a non-responder once the SH2B3 gene expression is measured preferably by RT-PCR and/or qPCR. Claims 31-32 and 34-35 are further rejected as they depend from claim 30.
Claim 30 recites the limitation “preferably by RT-PCR and/or qPCR”. The phrase “preferably” in renders claim 30 indefinite, because it is not known whether the feature introduced following the phrase “preferably” are (a) part of the claimed invention and are a required feature of the claims, or (b) are not required. Claims 31-32 and 34-35 are also rejected as they depend from claim 30.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-32 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Flister et al. (2015, Circulation: Cardiovascular Genetics, 8(2), pp.294-304) in view of Ahlenius et al., (2012, Journal of Neuroscience, 32(15), pp.5151-5164), Kwon et al. (2009, Circ. Res., 104 (8): 969-977), Stamm et al. (2007, Journal of thoracic and cardiovascular surgery 133 (3) (2007) 717–725), Klein et al. (2007, The heart surgery forum 10(1): pp. E66-69).

Flister et al.
Flister et al. teach that “SH2B adaptor protein 3 (SH2B3), which is a negative regulator of multiple cytokine signaling pathways and is associated with increased risk of myocardial infarction (MI)” (see the Background section of the abstract).

Regarding claims 30-31, Flister et al. teach it already a matter of routine practice to investigate SH2B3 gene expression (see entire document) of a subject’s sample.
Flister et al. particularly teach a method comprising:
(i) sampling from a subject (pg 295, right col., section entitled “Peripheral Blood Analysis”, wherein Flister et al. teach collecting blood sample and see pg 295, right col., 1st para” wherein Flister et al. teach samples are heart and tissue samples recovered after LAD occlusion; see also patient samples that are disclosed on pg 296, left col., section entitled “RT-qPCR Analysis of Human LV Tissues” and pg 297, right col., 1st para);
(ii) determining SH2B3 gene expression, preferably by RT-PCR and/or qPCR (see pg 296, left col., section entitled “RT-qPCR Analysis of Human LV Tissues” and pg 297, right col., 1st para: wherein Flister et al. teach a RT-qPCR analysis of human LV tissues);

Regarding claim 30, Flister et al. do not teach (iii) classifying the subject as a responder or a non-responder based on the SH2B3 gene expression.

Ahlenius et al. 
Regarding claim 30, Ahlenius et al. teach Lnk was upregulated after stroke but downregulated after status epilepticus (SE) (pg 5162, left col., 5th para).

Kwon et al. 
Regarding claims 30-32 and 34, Kwon et al. disclose evidence that Lnk regulates bone marrow-EPC kinetics in vascular regeneration. Selective targeting of Lnk may be a safe and effective strategy to augment therapeutic neovascularization by EPC transplantation (see entire document but particularly the abstract).

Stamm et al. (2007)
Regarding claim 30, Stamm et al. teach it a matter of routine practice to treat patients with moderate to severe symptoms of coronary artery disease with reduced exercise capacity and chest pain, who have undergone coronary artery bypass grafting (CABG) with intramyocardial CD133+ bone marrow cell injection so as to induce angiogenesis, thus improving perfusion of the infarcted myocardium (see sections of the abstract entitled “Objectives”, “Methods” and “Results” and pg 720, left col., Results).
Stamm et al. teach LVEF (left ventricular ejection fraction) was significantly higher at 6 months in the group with coronary artery bypass grafting and cell therapy than in the CABG-only group. Similarly, perfusion of the infarcted myocardium improved more in patients treated with CABG and cell therapy than in those treated with coronary artery bypass grafting alone section of the abstract entitled “Results”).

Klein et al. (2007)
Regarding claims 30 and 34, Klein et al. teach bone stem cell transplantation of CD133+ cells also provides benefits without coronary artery bypass grafting (CABG) (see section of the abstract entitled “Conclusion”).

Regarding claims 30, 32 and 35, neither Flister et al., Kwon et al., Stamm et al., nor Klein et al. teach (iii) classifying the subject as a responder or a non-responder based on the SH2B3 gene expression or conduct a covariance (ANCOVA) analysis and/or two-sample t test analysis to classify the subject a responder or a non-responder.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to select and utilize Lnk/SH2B3 gene expression as a marker for monitoring a patient’s therapeutic response to an intramyocardial CD133+ bone marrow cell injection or transplantation for a patient having moderate to severe coronary artery disease in view of the teachings of Flister et al., Ahlenius et al., and Kwon et al. According to Flister et al. and Ahlenius et al., Lnk or SH2B3 is a useful marker of cardiac inflammation while Kwon et al. associates a role for Lnk regulation in therapeutic neovascularization by EPC transplantation.
The ordinary skilled artisan would have been motivated to monitor the Lnk gene expression in patient samples recovered from following a bone stem transplantation/treatment method such as taught by Stamm et al. or Klein et al. so as validate Lnk expression as marker predictive of treatment response. In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 30-32 and 34-35 are prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 30-31 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-17 of copending Application No. 16/631,756.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims 3-17 of copending Application No. 16/631,756 teach methods that rely on SH2B3 gene expression for identifying subjects with response to cardiovascular regeneration. 
The limitations of the instant claim 31 is recited in claim 17 of copending Application No. 16/631,756. The limitations of the instant claim 34 is recited in claim 3 of copending Application No. 16/631,756. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        September 30, 2021